Case: 21-50811      Document: 00516439912         Page: 1    Date Filed: 08/19/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       August 19, 2022
                                  No. 21-50811
                                                                        Lyle W. Cayce
                                Summary Calendar
                                                                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Herman Bill Zubia,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 4:16-CR-291-1


   Before Wiener, Elrod, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Herman Bill Zubia appeals the sentence imposed upon revocation of
   his supervised release. The district court imposed a 21-month term of
   imprisonment, which was within the advisory range of 21 to 27 months.
   Zubia argues that this sentence is substantively unreasonable because it failed


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50811      Document: 00516439912          Page: 2   Date Filed: 08/19/2022




                                    No. 21-50811


   to consider that he already had been detained for more than 13 months on
   state assault charges that were later dropped, both by state authorities and by
   the Government as a basis for revocation of his supervised release.
          Applying the “plainly unreasonable” standard, we consider the
   substantive reasonableness of the sentence under an abuse-of-discretion
   standard. United States v. Cano, 981 F.3d 422, 425 (5th Cir. 2020). We
   conclude that his arguments are without merit. The record reflects that the
   district court considered the information and arguments before it, including
   the argument that it should vary downward to account for the time Zubia
   spent in custody on the assault charges. Zubia fails to demonstrate that the
   sentence imposed “(1) does not account for a factor that should have
   received significant weight, (2) gives significant weight to an irrelevant or
   improper factor, or (3) represents a clear error of judgment in balancing the
   sentencing factors.”    Id. at 427 (internal quotation marks and citation
   omitted). Accordingly, we AFFIRM.




                                         2